Citation Nr: 1208537	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-50 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.  He died in May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, the appellant testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In July 2011, the appellant submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in October 1972.

2.  The Veteran and the appellant were separated in approximately April 1987.

3.  The April 1987 separation was initiated by the Veteran and did not result from misconduct or communication of a definite intent by the appellant to end the marriage.

4.  The Veteran died in May 2008.


CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.52, 3.53, 3.205, 3.206 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the Board's favorable disposition of the claim on appeal, the Board finds that failure to discuss VCAA compliance will result in harmless error to the appellant.

II.  Surviving Spouse

The term 'surviving spouse' means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. §§ 101(3), 103(c); 38 C.F.R. § 3.50(b).

Elements one, two, and four of the surviving spouse definition are clearly satisfied in the case at hand.  The Veteran and the appellant were lawfully married in October 1972 and had not divorced at the time of the Veteran's death.  The appellant has neither lived with nor openly held herself out as married to another individual since the death of the Veteran.  At issue in this case is the third element, continuous cohabitation.  

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  The statement of the surviving spouse as to the reason for the separation "will be accepted" in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

The appellant essentially contends that she and the Veteran separated in or around April 1987 due to his infidelity.  The appellant subsequently entered into a relationship with another man to whom she bore two children.  However, the appellant contends that this relationship ended and that she and the Veteran reconciled in 2004 or 2005.  She acknowledges that she and the appellant did not live together at the time of his death.  She lived in Florida with her children and he lived in New York to be near his father and other relatives.  She has stated, however, that there was a long-term plan for her to move to New York after her youngest child, who was 13 years old when the appellant and the Veteran reconciled, turned 18.  

The Board notes that the appellant's personal testimony reflects that she and the Veteran separated due to his infidelity, and she has cited the strain in their relationship that was caused by his posttraumatic stress disorder symptomatology, including verbal and mental abuse, one or two occasions of physical abuse, anxiety, depression, and fits of rage.  At the time of the Veteran's death he had been service connected for posttraumatic stress disorder since 1992.  Prior to that he was service connected for an anxiety neurosis.  The Veteran served as a combat rifleman in Vietnam with the Marine Corps.

The Board has reviewed statements made by the Veteran during his lifetime in the course of claiming entitlement to VA benefits and seeking medical treatment to determine whether the appellant is at fault for their separation.  In this regard, the record contains many instances in which the Veteran acknowledged his own fault for his and the appellant's separation.  An April 1982 VA neuropsychiatric examination report notes that the Veteran reported having been in family therapy a few years earlier because "for a while he was drinking quite heavily and when he would drink, he would talk a lot about Vietnam and on one or two occasions, got very violent toward his wife and beat her up."  In an August 1987 personal statement, the Veteran described the "depression, anxiety and anger that I bring home from work" and stated that "The pressure I must endure in my present position creates friction in the home that at present has caused us to separate for [an] indetermined amount of time to sort this out and do the proper thing for our children."  A September 1991 VA medical record notes that the Veteran "relates a worsening psychological condition as the main reason for his marital difficulties."  

At a September 1993 Board hearing, the Veteran testified that "I have been separated from my wife for seven years because of the, I guess, emotional stress I caused her because of my problem.  That was the deciding factor why we split up."  When asked whether he still has a relationship with his wife, the Veteran responded "No, I thought that we could get back together, but since I left over seven years now, she has a boyfriend and she has two other children by the boyfriend."  He also testified that "I was living with a girl for about five or maybe six years since leaving my wife."  The Board notes that the Veteran did not state that the appellant had married her then boy friend.  Finally, the Board notes that in October 2007, just seven months prior to the Veteran's death, the Veteran identified the appellant as his wife, and noted that while they were separated they were very supportive of one another.

Beginning with an August 1988 VA psychiatric examination, however, many of the Veteran's statements have blamed his wife for their separation.  He cited substance abuse, infidelity, and mental illness, all on her part, as the reasons behind their separation.  

Aside from her own testimony, the appellant submitted a November 2010 letter from the Veteran's sister stating that her brother had never told her that his marriage to the appellant marriage had ended because the appellant was cheating on him.  Rather, she stated, "Their marriage ended when he moved out and went to live with another woman who he had been having a relationship with."  

The appellant has submitted copies of personal checks, the earlier one having been dated in July 1989, from a joint checking account for the Veteran and his girlfriend.  The appellant has also submitted a copy of an apparent "Facebook" exchange she had with the Veteran's niece, who agreed that the Veteran had left the appellant to live with his girlfriend.  VA medical records from as early as October 1987 reflect that the Veteran was having a relationship with another woman.

Based on the above, the Board finds that the most competent and probative evidence of record, including the Veteran's own statements, reflects that the Veteran left the appellant and that the appellant was not at fault in their separation.  Even in the absence of an express admission from the Veteran that he left the appellant for another woman, the Board finds the testimony of the appellant to be credible on this matter, and it is corroborated by more than one of the Veteran's own relatives.  

The Board notes that the Veteran's past statements for the reason behind his and the appellant's separation are not internally consistent.  Most relevant to the issue on appeal, the Board does not find the Veteran's assertions concerning his wife's alleged infidelity as the reason behind their separation in 1987 to be particularly credible in the context of the broader record.  Nor does the Board place much probative weight on the Veteran's isolated references to alleged substance abuse or mental illness on the part of the appellant as the reasons behind their separation.  Rather, the record strongly suggests that the symptoms of the Veteran's own mental illness were a source of conflict in their marriage for years prior to their actual separation.  In particular, the Board finds the Veteran's multiple admissions that his own psychiatric disabilities were the cause of multiple conflicts and separations to be probative evidence of his own fault in their separation.  

Based on the information of record, the Board finds that, resolving reasonable doubt in favor of the appellant, the April 1987 separation was due to the misconduct of the Veteran without the fault of the appellant.  Thus, the continuous cohabitation requirement has been satisfied.  

Furthermore, the Board finds that the evidence of record supports the appellant's contention that she had the Veteran had reconciled at the time of his death.  While this question has become moot in light of the Board's above determination, the Board nonetheless considers the following evidence to be highly probative in establishing the appellant's relationship to the Veteran at the time of his death: (1) the personal testimony of the appellant, family, and friends that the appellant and the Veteran had reconciled; (2) the Certificate of Death, which lists the Veteran as married and the appellant as his spouse; (3) the obituary notice listing the appellant as the Veteran's spouse; (4) the designation of the appellant as having the right to control the disposition of the Veteran's remains (a right which, according to the May 2008 document, would have fallen to one of the Veteran's adult children had he not designated a person in a written instrument, had a spouse, or had a domestic partner); (5) a November 2005 Knights of Columbus insurance application proposing to insure the appellant as the Veteran's spouse; (6) the actual November 2005 Knights of Columbus insurance policy statement; (7) multiple recent photographs of the appellant and the Veteran together in which the appellant is wearing a wedding ring; and (8) a credit card valid from April 2006 in the appellant's name, which she testified was linked to the Veteran's account.  

In short, the Board finds that the appellant was not at fault for the separation in 1987.  The appellant did not mutually consent to that separation, but she left because the Veteran was physically, mentally and emotionally abusive; and because he had engaged in adultery.  While it is clear that there were times during their long separation that the appellant demonstrated no intent to cohabitate with the Veteran, e.g., the period during which she bore another man's children; it is equally clear that the appellant and the Veteran had never divorced, and that they had reconciled their fractured relationship prior to his death.  The testimony and evidence strongly supports the argument that they intended to again live together save for the Veteran's illness.  Both considered each other to be their spouse.  Therefore, the Board finds that the appellant was the Veteran's surviving spouse for purposes of receiving dependency and indemnity compensation benefits.  

The benefit sought on appeal is granted.



ORDER

The appeal is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


